DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/18/2021 has been entered.

Response to Arguments
The amendments filed 06/18/2021 have been entered.  

Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. The claims in questions were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasevich (US 20150167440 A1). 
Applicant contends that claim language that would differentiate from the prior art cited in the previous rejection was discussed. However, the examiner notes that the totality of the claim language discussed has not been reflected in the claims. As indicated in the Examiner’s interview summary of the interview on May 11, 2021, .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasevich (US 20150167440 A1).

Regarding claim 1, Kasevich teaches an apparatus for performing electrical discharge machining within a well, comprising:
(Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); and
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body portion 21 and is spring loaded to extend radially outward therefrom), 
at least one centralizer provided within the elongated body (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore.)
wherein the apparatus is configured to be connected to a power supply (Para 0053, “the electrical system includes a high voltage DC power supply”) that enables electrical current to be supplied to the at least one electrode to mine material from a production casing wall inside of a wellbore (Para 0011, the tool results in “the application of the electrical pulses generate multiple fractures surrounding and within the conductive channel by disintegration of minerals and inorganic materials” and is capable of being deployed within a production casing and subsequently ‘mining’ minerals and inorganics from the production casing. The examiner notes that the production casing is not a structural requirement of the claim. And although not required, Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the removal of this material constitutes “mining material”),
wherein the at least one electrode is configured to create apertures within the production casing wall inside of the wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”), 
wherein the at least one centralizer is configured to stabilize the elongated body within the production casing (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore and therefore ‘gives stability’ to the tool; “stabilize” is defined as “to give stability […]” see e.g., https://www.collinsdictionary.com/us/dictionary/english/stabilize), and
wherein an outer end of the at least one centralizer includes a gripping material to assist in gripping the production casing (As discussed above Fig 1, the lowest most assembly 70 is considered to be the recited centralizer. This contacts the production casing as discussed in Para 0037. This is inherently constructed of a material; this material engages or is capable of engaging a tubular and thus resulting in at least some frictional forces when engaged. These frictional forces, whether intended or not, would “assist in gripping the production casing” and the materials which contribute that frictional force broadly and reasonably constitutes a gripping material. The examiner respectfully notes the additional discussion of this rejection in the response of arguments above, which includes suggestions for differentiating from this broad but reasonably application of the prior art.) 

Regarding claim 2, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 3, Kasevich further teaches wherein the at least one electrode comprises a plurality of electrodes that are circumferentially spaced apart from one another in the elongated body (Fig 3, there are at least 2 electrodes shown which are around the circumference of the tool and space apart in the elongated body 21).   

Regarding claim 5, Kasevich further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore adjustable relative to the body).  

Regarding claim 6, Kasevich further teaches wherein the at least one centralizer comprises a plurality of centralizers that are circumferentially spaced apart from one (Fig 3, there are at least 2 electrodes/centralizers shown which are around the circumference of the tool and space apart in the elongated body 21).  

Regarding claim 7, Kasevich further teaches wherein the at least one electrode is positioned between a first centralizer and a second centralizer on the elongated body (Fig 1, the top most centralizer and the bottom most centralizer 70, where the middle electrode 70 is between the centralizers as broadly interpreted), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore and therefore ‘gives stability’ to the tool; “stabilize” is defined as “to give stability […]” see e.g., https://www.collinsdictionary.com/us/ dictionary/english/stabilize).   

Regarding claim 8, Kasevich teaches a system for performing electrical discharge machining within a well, comprising: 
a production casing (Para 0037, “the point electrodes being located in a metal casing”) including a production casing wall (Para 0037, “high voltage discharge between the electrode point contact and casing wall”, accordingly the casing has a casing wall); and
(Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); 
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body 21 and is spring loaded to extend radially outward therefrom), 
at least one centralizer provided within the elongated body (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore.)
a power supply operatively connected to the well completion device (Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92); and 
a control system operatively connected to the well completion device to operate the well completion device (Para 0079, Fig 1, high voltage generator 92; Para 0082 the generator results in the electrical current being provided from the electrodes thus controlling the operation of the device), 
wherein the apparatus is configured to be connected to the power supply  (Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92) that enables electrical current to be (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the cutting/removal of this material constitutes “mining material”), 
wherein the at least one electrode is configured to create apertures within the production casing wall inside of the wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”) and
wherein the at least one centralizer is configured to stabilize the elongated body within the production casing (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore and therefore ‘gives stability’ to the tool; “stabilize” is defined as “to give stability […]” see e.g., https://www.collinsdictionary.com/us/dictionary/english/stabilize), and
wherein an outer end of the at least one centralizer includes a gripping material to assist in gripping the production casing (As discussed above Fig 1, the lowest most assembly 70 is considered to be the recited centralizer. This contacts the production casing as discussed in Para 0037. This is inherently constructed of a material; this material engages or is capable of engaging a tubular and thus resulting in at least some frictional forces when engaged. These frictional forces, whether intended or not, would “assist in gripping the production casing” and the materials which contribute that frictional force broadly and reasonably constitutes a gripping material. The examiner respectfully notes the additional discussion of this rejection in the response of arguments above, which includes suggestions for differentiating from this broad but reasonably application of the prior art.) 

Regarding claim 9, Kasevich further teaches an isolation tool connected to the well completion device, wherein the isolation tool is configured to isolate the well completion device from debris that may fall into the wellbore (Fig 1, the system shows a ‘cap’ at the uppermost end of casing 78 which shows the annulus as being closed. This is an isolation tool that would limit the ability of debris from falling into the well).  

Regarding claim 11, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 13, Kasevich further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Fig 1, the lowest most assembly 70; Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore adjustable relative to the body).   

(Fig 1, the top most centralizer and the bottom most centralizer 70, where the middle electrode 70 is between the centralizers as broadly interpreted), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded. Under the broadest reasonable interpretation the electrode is capable of functioning as a centralizer. As it has an extending member which applies a force which works to maintain the tool in the center of the bore and therefore ‘gives stability’ to the tool; “stabilize” is defined as “to give stability […]” see e.g., https://www.collinsdictionary.com/us/ dictionary/english/stabilize).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676